DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: vacuum insulated panels lining interior surfaces and enclosing an interior space within the casing, a thermal element lining interior surfaces of the vacuum insulating panels, and at least one thermal battery within the casing and separated from the interior space by an internal panel.
Although the closest prior art of record Kuhn (US 2007/0051734) teaches a rigid case lined with vacuum insulated panels and Paul (US 6,367,268) teaches a thermal battery having an housing including and inlet and outlet, and Kimura (US 2015/0118435) teaches a vacuum insulation panel including a thermal element lining interior surfaces of the vacuum insulated panel, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide vacuum insulated panels lining interior surfaces and enclosing an interior space within the casing, a thermal element lining interior surfaces of the vacuum insulating panels, and at least one thermal battery within the casing and separated from the interior space by an internal panel, in combination with all other claimed features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763